Citation Nr: 1242053	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-22 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected major depressive disorder. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1944 to April 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  In that rating decision, the RO awarded service connection for major depressive disorder as secondary to service-connected bilateral sensorineural hearing loss and assigned a 30 percent evaluation, effective from February 2, 2009.  

By the way of a May 2010 rating decision, the RO increased the assigned initial rating from 30 to 50 percent disabling, effective from February 2, 2009.  Although the Veteran initially expressed satisfaction with that increased disability rating in a May 2010 correspondence, he subsequently submitted a timely VA Form-9, substantive appeal, indicating his desire to seek a higher evaluation.   Thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

In October 2012, the Veteran presented testimony at hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

During the pendency of the appeal, the Veteran filed a claim of entitlement to TDIU that was denied in a July 2010 and a June 2011 rating decisions.  The Veteran did not expressly disagree with either of those denials.  However, the Board notes that the medical evidence indicates that the Veteran is unable to retain employment, in part, because of his service-connected major depressive disorder.  See a February 2009 private psychiatric evaluation report as well as VA treatment records dated in 2010.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

During the October 2012 hearing, the Veteran indicated his desire for an increased evaluation for his service-connected bilateral hearing loss disability.  The Veteran was previously denied an evaluation in excess of 20 percent for his bilateral hearing loss disability in a July 2010 rating decision.  He initiated an appeal by filing a notice of disagreement (NOD) in September 2010.  He was issued a statement of the case (SOC) in March 2012, but he has not submitted a timely VA Form-9, substantive appeal, or its equivalent.  As such, the July 2010 rating decision with respect to that increased rating claim became final.  See 38 C.F.R. §§ 20.202, 20.302 (2012).  Accordingly, the Veteran's current desire for an increased rating for his bilateral hearing loss disability is referred to the RO for appropriate action. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Throughout the period under appeal, the Veteran's major depressive disorder has been manifested by no more depressed mood, flattened affect, mild memory impairment, anxiety, panic attacks, social withdrawal, irritability, sleeping impairment, feelings of guilt, and poor concentration.  He displays mild memory impairment and his thought content tends to focus on his stressors, but without defects of speech, insight, or judgment.  He has passive thoughts about death, but no intent to act upon suicidal ideations.  The Veteran's symptomatology more closely approximates a moderate level of severity and causes him difficulty in maintaining effective work and familial relationships.  

2.  At no point during the period under appeal is the Veteran's major 
depressive disorder manifested by obsessed rituals; speech issues, near-continuous panic or depression affecting his ability to function independently; impaired impulse control judgment, or abstract thinking; gross impairment in thought processes or communication; inability to maintain hygiene; or other symptoms on a par with the level of severity exemplified in these manifestations. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal involves from the Veteran's disagreement with the initial evaluation following the grant of service connection for the Veteran's PTSD disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the lumbar spine claim.

VA has also fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with psychiatric examinations in March 2009 and May 2011, in which the examiners addressed the severity of the Veteran's major depressive disorder.  

The Board does not find there is any evidence that suggests the Veteran's disability has significantly worsened within the past eighteen months to warrant an additional VA examination.  The record contains sufficient lay evidence and medical evidence from the VA examinations reports and the treatment records to date needed to adjudicate the claim for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The VA rating schedule provides that psychiatric disorders other than eating disorders, including major depressive disorder, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.   A GAF score of 41 to 50 indicates the examinee has serious symptoms or serious impairment in social, occupational, or school functioning.  See DSM- IV. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks a higher initial evaluation for his disability due to his major depressive disorder.  

A review of the record shows that the Veteran has been receiving VA mental health treatment for more than a decade.  He submitted his claim for entitlement to service connection for major depressive disorder as secondary to his service-connected bilateral hearing loss disability in February 2009.  At that time, he submitted a January 2009 medical statement by Dr. W. R. R. in which the findings from the Veteran's private psychiatric evaluation were summarized.  Dr. R. noted that the Veteran was severely depressed with symptoms of withdrawal, loss of interest, lack of energy, anxiety, poor concentration, confusion, and avoidance of people.  The Veteran resided by himself and he isolated himself from other people.  He has some periodic suicidal ideations, but without any intent to act upon them.  The Veteran stated that he hopes that "God will take me soon."  

On mental status examination, Dr. R. noted that the Veteran was casually dressed.  His communication was minimal.  There was evidence of impaired concentration, attention span, and memory.  He had strong symptoms of withdrawal, depression, and confusion.  He had no interest or energy.  Dr. R. found that the Veteran had major depressive disorder, severe, related to his service-connected bilateral hearing loss and tinnitus.  Dr. R. opined that the Veteran was "100% disabled" and he was unemployable.  Dr. R. concluded that the Veteran is unable to establish or maintain effective relationships with other people. 

The Veteran was afforded a VA psychiatric examination in March 2009 in conjunction with his claim for entitlement to service connection for major depressive disorder.  In that examination report, the VA examiner noted that the Veteran reported that his depression symptoms began approximately 20 years ago.  He associated his depressed mood with his hearing problems and his difficulty understanding what others are saying to him in a crowded room.  He complained of the following symptoms: anxiety, depression, anhedonia, anergia, isolation, and sleep impairment.  The Veteran felt that his symptoms affected his ability to function and resulted in increased stress and mood swings.  

On mental status examination, the March 2009 VA examiner observed that the Veteran had appropriate appearance, behavior, and hygiene.  He made good eye contact with the examiner throughout the evaluation.  He had a flattened affect, mood swings, anxiety and daily depressed mood.  He felt hopelessness and helplessness.  The examiner found that the Veteran's communication was grossly impaired because of his bilateral sensorineural hearing loss, but his speech was considered within normal limits.  The Veteran had impaired concentration.  He complained of weekly panic attacks manifested by symptoms of increased anxiety, heart rate, shortness of breath, and feelings of "fight or flight."  He exhibited signs of suspiciousness, but he did not have a history of delusions or hallucinations.  There was no objective evidence of delusions, hallucinations, or obsessive rituals, or evidence of impaired thought process, judgment or abstract thinking.  He had mild memory impairment and passive thoughts of death, but with no intent or plan.  A diagnosis of depression was provided.  The Veteran was assigned a GAF scaled score of 50.  

The March 2009 VA examiner opined that the Veteran's depression symptomatology caused him some interference in performing activities of daily living because of his advanced age.  The examiner stated that the Veteran was unable to establish and maintain effective work and social relationships because of his hearing loss disability.  With regard to the Veteran's psychiatric disability, the examiner concluded that disability only caused the Veteran occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The Veteran was generally considered able to function satisfactorily with routine behavior, self-care and normal conversations. 

Subsequent VA treatment records dated through 2010 show that the Veteran continued to seek treatment for his major depressive disorder.  The Board notes that these treatment records reflect some similar findings as well as highly conflicting findings obtained through the Veteran's clinical evaluations.  

For instance, these treatment records show that the Veteran consistently complained of  depressed mood, sleep impairment, lack of interest, anxiety, panic attacks, impaired memory, frustration due to his difficulty with hearing and understanding others,  and social isolation.  He consistently denied any suicidal ideations, hallucinations, or delusions.  Each of the Veteran's treating mental health professionals consistently noted that the Veteran had difficulty communicating during his treatment sessions because of the severity of his bilateral hearing loss disability.  Throughout this period, the Veteran's symptomatology was consistently assigned a GAF scaled score between 50 and 57.  

However, the Board observes that the objective findings in these treatment records vacillate from where the Veteran's symptomatology is described as "severe" to where there was no objective evidence of depression, anxiety or psychosis on clinical evaluation.  

In this regard, a January 2010 VA treatment note by his treating clinical social worker shows that the Veteran was oriented, he was cooperative, he made good eye contact, and he had clear and direct thought process.  His mood was euthymic.  His affect and psychomotor activity were within normal limits, and his memory, insight and judgment were evaluated as good.  He was assigned a GAF scaled score of 57.  In contrast, a February 2010 VA treatment note by his treating clinical psychologist shows that the Veteran was evaluated with a depressed mood, flattened affect, decreased psychomotor activities, fair judgment, and memory impairment.  It was felt that the Veteran's depression is causing him "marked social and occupational impairment."  A GAF scaled score of 50 was assigned.  

In a March 2010 VA treatment note, the Veteran's treating psychiatrist summarized the findings from the Veteran's February 2010 treatment session, however, she felt that there was no objective symptoms of anxiety, depression or psychosis observed during the current treatment session.  The Veteran's attitude, concentration, insight and judgment were evaluated as good.  The treating psychiatrist noted that the Veteran was unable to share much during the treatment session because of the severity of his hearing impairment.  

A May 20, 2010 VA mental health treatment review report by the Veteran's treating clinical psychologist reflects objective findings of low energy, fair appearance, depressed mood, and flattened affect.  The Veteran's memory, judgment and insight were evaluated as fair.  In the evaluation summary, the treating clinical psychologist noted that the Veteran's depression was getting worse as his bilateral hearing loss disability worsened.  He was considered socially isolated because of his hearing problems.  It was felt that the Veteran's depression has caused him "marked social and occupational impairment."  The treating clinical psychologist stated that Veteran was unemployable because of his depression and hearing loss disabilities.  In contrast, a May 24, 2010 and a July 14, 2010 VA treatment notes by his treating psychiatrist show that the Veteran was assessed good attention, concentration, insight and judgment, and there was no evidence of psychosis.  

In an October 2010 VA treatment by his treating clinical psychologist, it was noted that the Veteran complained that he was estranged from his daughter.  On clinical examination, Veteran was oriented, he was cooperative and he made good eye contract throughout the treatment session.  He had a depressed mood, flattened affect, decreased psychomotor activity, and his thought process was preoccupied with his depression.  His concentration, insight, and judgment were evaluated as fair.  His treating clinical psychologist opined that the Veteran's depression "has made him unemployable."  He was assigned a GAF scaled score of 50. 

In May 2011, the Veteran underwent another VA psychiatric examination to evaluate the severity of his major depressive disorder.  In that examination report, it was noted that the Veteran had moved to live with his nephew and his nephew's wife.  He had not sought mental health treatment since 2010.   The report shows that the Veteran complained of depression, mood swings, anxiety, social isolation, lack of motivation, and feeling of helplessness and despair.  He reported that he used to experience daily panic attacks when he was living with his daughter, however, he denied any recent history of panic attacks.  On mental status examination, the examiner observed that the Veteran was clean and appropriately dressed, he was cooperative and friendly, and he was oriented.  His affect was constricted but his mood was evaluated as good.  His thought process involved an overabundance of ideas and his thought content was preoccupied with religious content.  He had delusions of guilt associated with his previous attempts to help his daughter with her drug problems.  It was noted that the Veteran had inappropriate behavior based on his reported that he does not like to shower more than once a week and he only showers when prompted to take a shower.  He had mild memory impairment.  His impulse control, psychomotor activity, speech abilities, judgment, and insight were evaluated as normal.  There was no objective evidence of obsessive or ritualistic behaviors, panic attacks, or suicidal or homicidal ideations.  The Veteran was assessed with major depression recurrent, moderate, and he was assigned a GAF scaled score of 61.  

The May 2011 VA examiner noted that the Veteran continued to meet the criteria for depression manifested by depressed mood, low energy, and daily feelings of hopelessness/despair, and the Veteran had a history of panic attacks when he lived with his daughter.  The examiner found that the Veteran was socially isolated and estranged from his daughter, but there was no history of past occupational impairment.  The VA examiner concluded that the Veteran's symptoms were transient or mild and resulted in decrease in work efficiency and ability to perform occupational task during period of significant stress.  The VA examiner noted that during periods of significant stress, the Veteran could experience a return of panic attacks, increased anxiety and depression.  The VA examiner stated that, when not considering the Veteran's age, it was his medical opinion that the Veteran could sustain gainful employment if he wore his hearing aids.  

When the Veteran testified before the Board in October 2012, he essentially reported that his symptomatology due to major depressive disorder had improved. The Veteran testified that "I no longer have depression or anxiety.  I'm through with that."  See hearing transcript, page 4.  However, his representative aptly noted during the hearing, that the Veteran is not a medical professional and he is not competent to attest that he is "cured" from a major depressive disorder.  

Based on the review all the medical and lay evidence, the Board concludes that the findings show that the Veteran's disability does not meet criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130.

Initially, the Board observed that almost each medical professional has observed that the Veteran's bilateral hearing loss disability greatly affects his ability to communicate.  The Veteran's difficulty with communicating has been consistently associated with his bilateral sensorineural hearing loss disability, which has been appropriately compensated by the rating assigned for that disability.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  As such, the Veteran's difficulty with communication cannot be included in the evaluation of his depression symptomatology.  

That being said, the Veteran's purely psychiatric symptomatology associated with his bilateral sensorineural hearing loss disability will be considered in the decision below.  For instance, both his private and VA medical providers concluded that the Veteran has become socially withdrawn and isolates himself from other because his of the severity of hearing problems.  

Collectively, the aforementioned lay and medical evidence reflects that throughout the appeal period, the Veteran's major depressive disorder was manifested predominantly by the following symptoms: depressed mood, flattened affect, mild memory impairment, anxiety, panic attacks, social withdrawal, irritability, sleeping impairment, thoughts of death, and poor concentration.  He has difficulty in establishing and maintaining effective relationships because of his psychiatric symptomatology. These symptoms more closely approximate the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

While Dr. R. noted that the Veteran had subjective complaints of suicidal thoughts, the Veteran has consistently denied intention to act upon his thoughts regarding death.  Rather, it appears that the Veteran has passive thoughts about death - he hopes that "God will take me soon."  There was no objective evidence of suicidal ideations observed during any of the subsequent VA clinical evaluations of record.  

The May 2011 VA examination does reflect findings of thought process abnormalities and delusions of guilt.  However, the May 2011 VA examiner only assessed the Veteran's overall symptomatology as "moderate".  Further, the May 2011 VA examiner opined that the Veteran's disability only caused him a decrease in efficiency and ability to perform occupational task during period of significant stress.  

Moreover, the medical evidence during this period shows that the Veteran consistently received a GAF scaled score between 50 and 57.  While this score falls into the category that suggests more serious symptomatology, it is closer, in fact, to the scores representing moderate symptoms, or moderate difficulty in social or occupational functioning.   These scores do not indicate severe symptoms, which must be shown to warrant the higher, 70 percent disability rating.

At no point do the objective medical findings of record show evidence of hallucination, obsessive ritualistic behavior, impaired impulsive control, or near-constant panic attacks or depressed mood.  The Veteran was oriented and cooperative during each clinical evaluation.  Although the May 2011 VA examiner noted that the Veteran had inappropriate behavior because he did not shower more than once a week and he did so only when prompted to do so, all the medical reports and treatment notes consistently reflect that the Veteran was appropriately dressed with good personal hygiene. This was also true at his October 2012 hearing. His shower habits are not indicative of gross failure to maintain personal hygiene. 

Nor does the evidence demonstrate that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board has also considered the medical conclusions that the Veteran is "100% disabled", "unemployable", and "unable to maintain or establish effective relationships" from the private clinical evaluation as well as the assessments by his treating VA clinical psychologist.  Both of these medical providers have assessed the Veteran's depression as severe.  However, each provider only assigned a GAF scaled score of 50, which as noted above, is at most indicative of serious, but not severe or totally disabling, symptoms.  Also, both the private doctor and VA clinical psychologist based the Veteran's unemployability, in part, on his inability to communicate effectively with others.  As noted above, this symptomatology has been already compensated by the rating associated with his bilateral sensorineural hearing loss disability and that symptomatology cannot be used in the evaluation of his psychiatric disability. 

In addition, the Board finds it pertinent that the other medical evidence prior to and after that evaluations by the private doctor and the VA clinical psychologist reflect more moderate, than serious, symptomatology.  Both the March 2009 and May 2011 VA examiners opined that the severity of the Veteran's overall symptomatology only resulted in decreased in work efficiency and did not result in an inability to establish and maintain effective relationships or total impairment.  Crucially, the March 2009 VA examiner found that the Veteran's bilateral hearing loss disability, and not his psychiatric symptomatology, resulted in his inability to establish and maintain effective relationships. 

Moreover, the clinical assessments recorded in the 2010 VA treatment notes by the Veteran's treating VA psychiatrist are markedly less severe than those determined by his treating clinical psychologist are, even though both VA medical professional treated the Veteran throughout 2010. 

The Board also cannot ignore the Veteran's October 2012 testimony that he essentially believes that he no longer has symptomatology associated with major depressive disorder.  The Board recognizes that the Veteran is not competent to provide an opinion regarding the diagnosis (or resolution) of his symptomatology.  Such evidence must come from a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran is competent to provide lay evidence regarding his severity, frequency, and onset of symptomatology.  Indeed, his lay testimony as well as the objective medical evidence of record reflects the Veteran's symptoms are not as severe as the criteria associated with evaluations in excess of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

Taking into account all of the relevant evidence of record, the Board finds that the medical and lay evidence of record does not indicate that the Veteran's psychiatric disability meets the rating criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the rating assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In short, after a review of all the evidence of record, the Board finds that the currently described symptomatology does not warrant assignment of the next higher rating for the Veteran's major depression disability (and does not approximate those criteria).  The evidence is strongly in favor of the current 50 percent rating.  See 38 C.F.R. § 4.130.  The preponderance of the evidence is against the claim for increase, and it must be denied.  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's major depression disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The Veteran's symptoms that he experiences as a result of his major depression, like depressed mood, flattened affect, and some memory loss, are specifically contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  

Consequently, the Board concludes that referral for extraschedular consideration for the service-connected disabilities on appeal is not warranted. 


ORDER

Entitlement to an initial evaluation in excess of 50 percent of major depressive disorder is denied. 





REMAND

As noted above in the Introduction, the medical evidence raises a claim for a TDIU, as the Court has held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  However, the Board observes that the Veteran's claim for a TDIU is inextricably intertwined with the referred issue of entitlement to an increased evaluation for bilateral sensorineural hearing loss disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The referred increase rating issue must be addressed prior to the adjudication of the TDIU claim. 

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

After the adjudication of the intertwined issue for increased rating for bilateral sensorineural hearing loss disability, adjudicate the issue of entitlement to a TDIU.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  If the benefit sought is denied, the Veteran and his representative should be provided a statement of the case and afforded an appropriate period to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


